Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 20,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00621-CV

JUDITH KING, INDEPENDENT EXECUTOR OF THE ESTATE OF KENNETH
                   KING, DECEASED, Appellant

                                            V.

   DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
 TRUSTEE, ON BEHALF OF THE OWNERS OF ACCREDITED MORTGAGE
                  LOAN TRUST 2004-4, Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-63769


                  MEMORANDUM                         OPINION


      This attempted appeal is from an order granting appellee’s application for
expedited foreclosure on real property. See Tex. R. Civ. P. 736. Appellee filed a motion
to dismiss the appeal. Appellant filed a response.
       In her response, appellant claims the trial court’s order is void for lack of subject
matter jurisdiction. Our jurisdiction, however, depends upon there being an appealable
order before this court.

       The only issue to be determined under Rule 736 is the right of the applicant to
obtain an order to proceed with foreclosure. Tex. R. Civ. P. 736(7). The rule expressly
provides "[t]he granting or denial of the application is not an appealable order." Tex. R.
Civ. P. 736(8)(A). Under these circumstances we can take no action other than to dismiss
the appeal. Accordingly, the motion is granted and the appeal is ordered dismissed. See
Barriere v. Am. Serv. Mortg. Co., No. 14–10–00617–CV, 2010 WL 3504755, at *1 (Tex.
App.-Houston [14th Dist.] Sept. 9, 2010, no pet.) (mem. op.)



                                          PER CURIAM




Panel consists of Justices Frost, Christopher and Jamison.




                                             2